FILED
                             NOT FOR PUBLICATION                            APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHRISTINA J. GREENFIELD,                         No. 14-35394

                Plaintiff - Appellant,           D.C. No. 2:13-cv-00437-CWD

 v.
                                                 MEMORANDUM*
CITY OF POST FALLS
MUNICIPALITY; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                               for the District of Idaho
                     Candy W. Dale, Magistrate Judge, Presiding**

                              Submitted April 13, 2016***

Before:         FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Christina J. Greenfield appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging federal and state law claims

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arising out of a zoning and boundary dispute. We review de novo a dismissal

under Fed. R. Civ. P. 12(c). Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir.

2009). We affirm.

      The district court properly dismissed Greenfield’s Fourteenth Amendment

equal protection claim because it is barred by the applicable two-year statute of

limitations. See Silva v. Crain, 169 F.3d 608, 610 (9th Cir. 1999) (state law

governs the statute of limitations period for § 1983 suits); Hallstrom v. Garden

City, 991 F.2d 1473, 1476 (9th Cir. 1993) (applying the two-year statute of

limitations in Idaho Code § 5-219(4) to claims brought under § 1983).

      The district court properly dismissed Greenfield’s state law claims arising

out of her acquittal because Greenfield did not timely file a notice of claim in

accordance with Idaho’s Tort Claims Act. See McQuillen v. City of Ammon, 747
P.2d 741, 744 (Idaho 1987) (“Compliance with the Idaho Tort Claims Act’s notice

requirement is a mandatory condition precedent to bringing suit, the failure of

which is fatal to a claim, no matter how legitimate.”).

      Because Greenfield has provided no Idaho authority supporting the existence

of statutory or direct causes of action based on violations of the Idaho Constitution,

dismissal of her state law claims for alleged violations of the Idaho Constitution

was proper.


                                           2                                       14-35394
      The district court did not abuse its discretion in denying Greenfield leave to

amend her complaint because amendment would be futile. See Platt Elec. Supply,

Inc v. EOFF Elec., Inc., 522 F.3d 1049, 1054 (9th Cir. 2008) (setting forth the

standard of review); Naas v. Stolman, 130 F.3d 892, 893 (9th Cir. 1997) (no abuse

of discretion where potential amended claim would still be barred by the statute of

limitations).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Appellees’ request for attorney’s fees under Idaho Code § 6-918A, set forth

in the answering brief, is denied.

      AFFIRMED.




                                            3                                     14-35394